ORDER
This case came before us on March 2, 1981, pursuant to our order directing plaintiff to appear and show cause why this appeal should not be dismissed. The individual plaintiff bringing this appeal claimed that she was a permanent member of the Hopkinton police force, and, as such, was entitled to a hearing concerning termination of her employment by the Town of Hopkinton. After consideration of the arguments presented and in view of our decision in Lynch v. Gontarz, R.I., 386 A.2d 184 (1978), we are of the opinion that cause has not been shown. Accordingly, the plaintiff’s appeal is denied and dismissed.